Citation Nr: 1522541	
Decision Date: 05/28/15    Archive Date: 06/11/15

DOCKET NO.  13-27 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

The appellant, S.C., and Dr. J.O.



ATTORNEY FOR THE BOARD

A.J. Turnipseed


INTRODUCTION

The Veteran served on active duty from April 1952 to July 1979.  He died in September 2010 and the appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In June 2014, the appellant, her cousin, S.C., and Dr. J.O. testified before the undersigned Veterans Law Judge via video-conference.  A transcript of the hearing is associated with the record.  

The Board notes that, in addition to the paper claims file, there are two separate paperless claims files associated with the appellant's claim, a Virtual VA file and a Veterans Benefits Management System (VBMS) file.  A review of the documents in Virtual VA reveals the June 2014 hearing transcript as well as a June 2014 VA medical opinion, which has not yet been considered by the agency of original jurisdiction (AOJ).  However, because the substantive appeal in this case was filed after February 2013, initial AOJ review of this evidence is automatically waived.  See 38 U.S.C.A. § 7105(e) (West 2014); VA Fast Letter 14-02 (May 2, 2014).  Nevertheless, because this appeal is being remanded, the AOJ will have an opportunity to review this evidence.  The remaining documents in both Virtual VA and VBMS are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

For reasons explained below, the appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.  


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

The appellant is seeking service connection for cause of the Veteran's death, arguing that his death was caused by disabilities that were incurred as a result of his military service.  

At the time of the Veteran's death, service connection had been established for herniated nucleosis pulposus, rated as noncompensable (zero percent disabling).  Prior to his death, the Veteran had not sought to establish service connection for any other disability.  

The death certificate shows that the Veteran died in September 2010 while an inpatient at Saint Agnes Medical Center.  According to the official certificate of death, the immediate cause of the Veteran's death was acute cardiopulmonary arrest, while the underlying causes were hemorrhagic shock and bleeding rectum.  Other significant conditions contributing to death but not resulting in the underlying cause included septic shock, peritonitis, respiratory failure, acute renal failure, and GERD (gastroesophageal reflux disease).  The death certificate also lists several operations that were performed on the Veteran, including small bowel resection, ileostomy placement, repair of colostomy and ligated right internal iliac artery, and drainage of intraabdominal abscess.  

While the appellant initially argued that the Veteran died as result of a disability, namely prostate cancer, that was incurred as a result of his in-service herbicide exposure, she has also argued that the Veteran died as a result of diverticulosis and stomach problems that were incurred as a result of his duties as a Master Diver in the brown waters of Vietnam.  See July 2013 appellant statement; June 2014 hearing transcript.  

In December 2012, Dr. J.O., a VA physician, reviewed the record and opined that it is less likely than not that the Veteran's prostate cancer contributed to his death, noting that the Veteran had been cancer free for 16 years without any further recurrence.  Instead, Dr. J.O. opined that the Veteran's death was most likely a complication of a non-service-connected perforated bowel, which caused an intraabdominal abscess and rectal bleeding, further noting that these complications were consistent with complications from diverticulitis, which is more common in elderly people in America.  

During the June 2014 hearing, the appellant testified that the Veteran performed numerous diving expeditions while serving in Vietnam, including in the brown waters thereof, and that he was also exposed to herbicides during such service.  In this regard, she testified that the Veteran developed various diseases after service, including prostate cancer, diverticulitis, and bladder cancer, which were incurred as a result of his Vietnam service.  

During the hearing, Dr. J.O. (the physician who provided the December 2012 opinion) testified that the Veteran's diverticulitis contributed to his death, as it was associated with the Veteran's diseased state affecting his stomach and colon.  In this regard, he testified that diverticulitis was identified in the 1990s, prior to or around the time the Veteran was diagnosed with prostate cancer, and that, while the cause of diverticulitis is not known, it is believed to be related to dietary intake.  In this regard, Dr. J.O. noted that the Veteran's dietary needs could not have been taken care of while he was travelling during service, as every service member's diet is severely constricted when serving overseas.  

Following the hearing, Dr. J.O. submitted a written statement, dated June 2014, purporting to relate the Veteran's diverticulitis to his military service.  He noted that the death certificate certifies that the Veteran died from a perforated bowel as a complication of diverticulosis, which resulted in diverticulitis and eventually led to an overwhelming infection, i.e., sepsis, which required a laparotomy and subsequently led to his demise.  Dr. J.O. opined that the Veteran's duties in service as a scuba diver with exposure to deep and brown waters in Vietnam at least as likely as not caused his diverticulosis.  He further opined that the Veteran's dietary habits and changes during service contributed to the lack of dietary fiber intake, which also contributed to the development of his diverticulosis.  

While Dr. J.O. has provided testimony and written statements in support of the appellant's claim, he has not provided an adequate medical opinion, with rationale, upon which service connection may be granted.  Dr. J.O.'s testimony at the June 2014 Board hearing only addressed the role the Veteran's diverticulitis and stomach problems played in his death, without addressing whether diverticulitis is related to the Veteran's military service and, while his June 2014 medical opinion relates the Veteran's diverticulosis and diverticulitis to his military service and death, Dr. J.O. failed to provide a rationale in support of his opinion.  Instead, Dr. J.O.'s June 2014 statement merely proffered his conclusions without providing a discussion of the facts and medical evidence in this case that support his conclusions, thereby rendering his opinion inadequate and triggering VA's duty to seek clarification of his opinion.  See Savage v. Shinseki, 24 Vet. App. 259, 269 (2011) (discussing Board's duty to seek clarification of medical opinions); see also Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two).  

In light of the foregoing, the Board finds a remand is necessary in order to obtain a supplemental opinion, with rationale, from Dr. J.O.  Thereafter, the AOJ should conduct any additional evidentiary development deemed necessary, including obtaining any additional medical opinions needed to render a decision in this case.  See DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008).  

Accordingly, the case is REMANDED for the following action:

1. Return the claims file to Dr. J.O., the VA examiner who provided the medical opinions in December 2012 and June 2014.  The claims file and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the claims folder and the Remand have been reviewed.  If Dr. J.O. is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  

Following a review of all the relevant evidence and considering accepted medical principles, the reviewing physician is requested to answer the following questions:

(a) Is it at least as likely as not (i.e., a probability of 50 percent or more) that the Veteran's diverticulosis, diverticulitis, and any other stomach problems were incurred in or as a result of his military service?  Why or why not?

(b) Is it at least as likely as not (i.e., a probability of 50 percent or more) that the Veteran's diverticulosis, diverticulitis, and/or any other stomach problems were the principal cause of death?  Why or why not?

In other words, did the Veteran's diverticulosis, diverticulitis, and any other stomach problems, singly or jointly with some other condition, the immediate or underlying cause of death or was etiologically related thereto? Why or why not?

(c) Is it at least as likely as not (i.e., a probability of 50 percent or more) that any of the Veteran's diverticulosis, diverticulitis, and any other stomach problems was a contributory cause of death? Why or why not?

In other words, did his diverticulosis, diverticulitis, and any other stomach problems (a) contribute substantially or materially to death, (b) combine to cause death, (c) aided or lent assistance to the production of death?  Note: a causal connection must be shown; it is not sufficient to show that the disability casually shared in producing death. 

In answering (1) and (2), the examiner must consider and address the appellant's contentions that the Veteran's service in Vietnam, including as a Master Diver in the brown waters of Vietnam, caused him to develop several diseases after service, including prostate cancer, bladder cancer, and diverticulitis, and that his diverticulitis contributed to his death.  

(d) The examiner must also opine whether it is at least as likely as not (i.e., a probability of 50 percent or more) that the Veteran's diverticulitis resulted in any debilitating effects and general impairment of health to an extent that rendered him materially less capable of resisting the effects of other diseases or injury primarily causing death?  Why or why not?

The examiner should consider all lay medical evidence of record, noting that lay persons are competent to report events and symptoms of which they have first-hand knowledge.  The examiner should also consider the medical evidence of record, particularly the medical evidence regarding the nature, onset, and progression of his diverticulitis and other diseases that led to his demise in September 2010. 

A response must be provided for each question listed above and a rationale must be provided for each opinion offered. 

2. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, including obtaining an additional medical opinion, if deemed necessary, the appellant's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the appellant and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The appellant need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




